Citation Nr: 1714180	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-33 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for service connected degenerative disc disease of the lumbar spine with lumbosacral strain prior to March 10, 2015, and in excess of 40 percent thereafter. 

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran, Son & Friend


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from February 2002 to June 2002 and on active duty from November 2008 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Anchorage, Alaska.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the claims file.

This claim was previously before the Board in March 2015, at which time the Board remanded it for additional development. 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Reason for Remand: To schedule the Veteran for a VA examination to evaluate the severity of her service-connected low back condition. 

In a March 2011 rating decision, the RO granted service connection for a low back condition and assigned a 10 percent initial rating effective October 13, 2010, the date of the Veteran's claim.  In assigning a 10 percent rating, the RO relied on a September 2010 VA examination report.  At the examination, the Veteran described subjective symptoms of stiffness, spasms, and decreased motion, although range of motion was noted to be within normal limits.  The RO awarded a 10 percent evaluation based on tenderness of the spine. 

In an April 2016 rating decision, the RO increased the evaluation to 40 percent, effective March 10, 2015, the date of the private medical evidence that shows the condition warranted an increased evaluation because "[l]umbar flexion was measured at 5 degrees with pain on motion."  The RO concluded a 40 percent evaluation for the Veteran's degenerative disc disease of the lumbar spine with lumbosacral strain was warranted, as forward flexion of the thoracolumbar spine was 30 degrees or less.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).

In the April 2016 Supplemental Statement of the Case (SSOC), the RO noted relevant evidence including VA treatment records from May 2014 to February 2016 and a February 2016 VA examination report.  The February 2016 examiner found that forward flexion of the thoracolumbar spine was from 0 to 10 degrees, and the combined range of motion of the thoracolumbar spine was 60 degrees.  The examiner, however, stated "clinical findings do not justify the profound subjective loss of motion without findings of neurological deficiet [sic] other than moderate sciatica."  The VA examiner also noted that he was unable to state without mere speculation whether pain, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  The Veteran had not attempted to work over an extended period and was on Family and Medical Leave Act (FMLA) leave from her job, which was reportedly due to severe pain.  The RO determined that the February 2016 VA examination was inadequate for rating purposes, as it found that it was unable to use the results in evaluating the severity of the Veteran's condition.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  The record shows that the service-connected degenerative disc disease of the lumbar spine with lumbosacral strain has some impact on the Veteran's ability to work.  Any development affecting the degenerative disc disease of the lumbar spine issues may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on her employability.  As such, the claims are inextricably intertwined and must be considered together, and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  

VA treatment records from February 2016 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records from February 2016 to present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Associate all outstanding VA treatment records with the claims file from February 2016.

2. Schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of her service-connected low back condition. 

The claims file should be made available for review and the examination report should reflect that such review occurred.

The examiner should perform range of motion testing administered with a goniometer.

Along with the actual measurement of range of motion, the examiner should indicate whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in additional functional loss.  The examiner should attempt to ascertain whether functional ability is significantly limited with repeated use over a period of time. 

The examiner should note whether favorable or unfavorable ankylosis of the thoracolumbar spine is present.  The examiner should specifically indicate the presence of any other associated objective neurological abnormalities, to include bowel or bladder impairment.

All objective and subjective symptoms should be reported in detail.

The examiner should also determine whether the Veteran had any episodes of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that required bed rest prescribed by a physician in the past 12 months.  The examiner should note the total duration of bed rest over the past 12 months.

Finally, the examiner should provide an opinion as to the functional limitations the Veteran experiences as a result of her low back condition and what impact, if any, those have on her occupational functioning. 

3. To help avoid future remand, ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

4. When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and her representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




